                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         SINCO TECHNOLOGIES PTE LTD.,
                                   6                                                         Case No. 17-cv-05517-EMC (JCS)
                                                        Plaintiff,
                                   7
                                                 v.                                          ORDER TO SHOW CAUSE
                                   8
                                         SINCO ELECTRONICS (DONGGUAN)
                                   9     CO. LTD., et al.,
                                  10                    Defendants.

                                  11

                                  12          Defendants are ORDERED TO SHOW CAUSE why they should not be subject to
Northern District of California
 United States District Court




                                  13   sanctions as a result of their failure to comply with the Court-established deadline for filing an

                                  14   opposition to the Motion for Sanctions and for making false statements to the Court. Defendants’

                                  15   written response to this Order to Show Cause shall be filed no later than August 2, 2019. In their

                                  16   response, Defendants should address the following questions:

                                  17               •   Why Defendants filed their opposition brief a full week after the July 17, 2019
                                  18                   deadline reflected on the docket sheet.

                                  19               •   To the extent Defendants have represented to the Court that their late filing was
                                                       because Defendants’ former counsel “have not been cooperative in providing
                                  20                   information,” Defendants should address the Declaration of Jeffrey L. Fazio in
                                                       Response to Declaration of Michael G. York (Docket No. 240) stating that this
                                  21                   representation is false, that Defendants’ counsel have had no communication with
                                  22                   Fazio’s firm since a brief email exchange on July 3 and that no assistance in
                                                       responding to the Motion for Sanctions was requested by Defendants’ current
                                  23                   counsel.

                                  24               •   To the extent that their late-filed brief reflects that Defendants were aware of the
                                                       July 17, 2019 deadline for filing their opposition, Defendants should address why
                                  25
                                                       they did not request an extension of the deadline to file their brief or attempt to
                                  26                   negotiate an extension of the deadlines to file the opposition and reply briefs with
                                                       opposing counsel.
                                  27
                                                   •   Defendants should address why Plaintiff should not be awarded attorneys’ fees and
                                  28                   costs incurred as a result of having to file a supplemental reply brief to address
                                                     Defendants’ late-filed opposition brief and why additional sanctions should not be
                                   1                 imposed for failing to follow the Court’s Orders and the Civil Local Rules and for
                                   2                 making false statements to the Court.
                                              A hearing on the Order to Show Cause will be held on August 23, 2019 at 9:30 a.m.
                                   3
                                              IT IS SO ORDERED.
                                   4
                                       Dated: July 26, 2019
                                   5
                                                                                     ______________________________________
                                   6
                                                                                     JOSEPH C. SPERO
                                   7                                                 Chief Magistrate Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
